Citation Nr: 0720893	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-33 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease, status post myocardial infarction 
(coronary artery disease).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from March 8 
to August 31, 1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In a decision entered on September 21, 2006, the Board 
reopened the appellant's claim of entitlement to service 
connection for coronary artery disease and remanded the 
coronary artery disease issue as well as the issue of 
entitlement to service connection for hypertension.  That 
decision has since been vacated under the authority of 38 
C.F.R. § 20.904 (2006).


FINDING OF FACT

In April 2007, the Board was informed that the appellant died 
on March [redacted], 2006.

CONCLUSION OF LAW

Due to the appellant's death, the Board has no jurisdiction 
to adjudicate the merits of these claims.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died on March [redacted], 2006, during 
the pendency of the appeal.  In April 2007, the Board was 
informed of the appellant's death.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  The appellant's claims have become 
moot by virtue of his death and must be dismissed for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.


ORDER

The claims are dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


